356 F.2d 110
UNITED STATES of Americav.Robert JOYCE, Appellant.
No. 15434.
United States Court of Appeals Third Circuit.
Argued Jan. 4, 1966.Decided Feb. 28, 1966.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Leonard Meyerson, Jersey City, N.J.  (Abraham Miller, Jersey City, N.J., on the brief), for appellant.
J. Norris Harding, U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before BIGGS, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
A review of the extensive record in this case and an examination of the briefs of the parties and consideration of the oral arguments demonstrate no error in the proceedings in the court below.  Consequently, the judgment of conviction will be affirmed.